--------------------------------------------------------------------------------

Exhibit 10.02
 
OPTION AGREEMENT


THIS OPTION AGREEMENT (hereinafter referred to as the “Agreement”), is entered
into as of this 14th day of April, 2010, by and between ONE Bio, Corp., a
Florida corporation (the “ONE” or the “Company”) and Green Planet Bioengineering
Co., Ltd., a Delaware corporation (“GP”) (collectively referred to as the
“Parties” and individually as a “Party”).


W I T N E S S E T H:


WHEREAS, GP owns Fifty Thousand (50,000) shares of Common Stock of Elevated
Throne Overseas Ltd., a British Virgin Islands company (“Elevated Throne” and
the “Elevated Throne Shares”), which represents 100% of the issued and
outstanding shares of capital stock of Elevated Throne; and


WHEREAS, on or about September 1, 2009, the Parties entered into that certain
Convertible Note Purchase Agreement (the “Convertible Note Purchase Agreement”)
pursuant to which GP issued to ONE its 10% Convertible Bridge Loan Note Due
September 1, 2010, in the principal amount of $300,000 (the “$300,000 Note”)
(the Convertible Note Purchase Agreement and the $300,000 Note are hereinafter
jointly referred to as the $300,000 Loan to GP”) and on or about June 22, 2009,
ONE funded $50,000 of the $300,000 Note and on or about August 31, 2009, ONE
funded the $250,000 balance of the $300,000 Note; and


WHEREAS, on or about January 19, 2010, ONE provided a loan to Elevated Throne in
the aggregate principal amount of USD $1,700,000 (the “Elevated Throne
Investment”); and


WHEREAS, ONE desires to obtain an option from GP and GP desires to grant to ONE
an option pursuant to which ONE shall have the option to acquire all of the
Elevated Throne Shares upon the terms and conditions set forth in this
Agreement.


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


ARTICLE I
PURCHASE OF GP COMMON STOCK


1.1           Grant of Option to Purchase Elevated Throne Shares.   GP hereby
irrevocably grants to ONE the option and right (the “Option”)  to purchase from
GP the Elevated Shares for the Consideration as defined in Section 1.2 hereof
subject to the prior approval of such transaction (the “Transaction”) by the GP
shareholders (the “GP Shareholders”) which purchase shall be effective as of the
Closing Date as defined in Section 1.5 hereof.


1.2           The Consideration for purchase of the Elevated Throne Shares.  The
Parties hereby agree, acknowledge and confirm that the consideration
(“Consideration”) for the sale, transfer and assignment by GP to ONE of the
Elevated Throne Shares shall be comprised of the following:


(i)  the conversion by ONE of the $1,700,000 Elevated Throne Investment to
a$1,700,000 equity investment in Elevated Throne which the parties hereby agree
shall automatically be effective and occur as of the date of the approval of the
Transaction by the GP Shareholders; and


Page 1 of 11

--------------------------------------------------------------------------------


 
(ii)  the conversion of the $300,000 Loan to GP into a $300,000 equity
investment by ONE in Elevated Throne which the Parties hereby agree shall
automatically be effective and occur as of the date of the approval of the
Transaction by the GP Shareholders; and


(iii)  the cancellation of the Agreement and all ancillary documents evidencing
the $1,700,000 Elevated throne Investment which cancellation shall automatically
be effective and occur as of the date of the approval of the Transaction by the
GP Shareholders; and


 
(iv)  the cancellation of the Convertible Note Purchase Agreement and the
$300,000 Note which cancellation shall automatically be effective and occur as
of the date of the approval of the Transaction by the GP Shareholders.


 
1.3           Legend.  The Parties agree and understands that until such time as
the Elevated Throne Shares have been registered under the 1933 Act, the
certificates representing the Throne Shares shall bear any legend as required by
the "blue sky" laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):
 


 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (i) IN THE ABSENCE OF (a) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (b) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (ii) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.
 


1.4           Exercise of Option; Approval of the GP Shareholders.  To exercise
the Option, ONE shall provide written notice to GP that ONE has elected to
exercise the Option.  Upon receipt by GP of such written notice of ONE’s
election to exercise the Option, GP shall take the following actions:
 
(i)  GP shall as soon as practical (but in no event later than 15 days) after
receipt of the written notice from ONE that ONE has elected to exercise the
Option, cause to be prepared and filed with the SEC and sent to the GP
Shareholders an information statement regarding the approval of the Transaction;
and


(ii)  GP shall in accordance with the General Corporation Law of Delaware
provide to the GP shareholders written notice of the proposed Transaction and
the action to be taken by the GP Shareholders to approve the Transaction; and


(iii)  upon the approval of the Transaction by the GP Shareholders, GP shall
provide to ONE written notice of (a) such approval and (b) the closing of the
Transaction.


1.5           Closing.  Upon the approval of the Transaction by the GP
Shareholders, without any further action by the Parties, the following actions
shall automatically be taken:  the $1,700,000 Elevated Throne Investment shall
automatically be converted into a $1,700,000 equity investment in Elevated
Throne; the $300,000 Loan to GP shall automatically be converted into a $300,000
equity investment in Elevated Throne; the Agreement and all ancillary documents
evidencing the $1,700,000 Elevated Throne Investment shall automatically be
cancelled; and Convertible Note Purchase Agreement and the $300,000 Note shall
automatically be cancelled.  Also simultaneously with the approval of the
Transaction by the GP shareholders the closing of the Transaction (the
"Closing") shall take place at the offices of Arnstein & Lehr, LLP (the “Closing
Date”).


Page 2 of 11

--------------------------------------------------------------------------------


 
1.6           Closing Events.  At the Closing, each of the Parties hereto shall
execute, acknowledge, and deliver (or shall cause to be executed, acknowledged,
and delivered) any and all stock certificates, officers’ certificates,
agreements, resolutions, schedules, or other instruments required by this
Agreement to be so delivered at or prior to the Closing, together with such
other items as may be reasonably requested by the other Parties hereto and their
respective legal counsel in order to effectuate or evidence the Transaction.  If
agreed to by the Parties, the Closing may take place through the exchange of
documents (other than the exchange of stock certificates) by e-fax, fax, email
and/or express courier.




ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF GP


As an inducement to, and to obtain the reliance of ONE, GP represents, warrants
and covenants as follows:


2.1           Organization.  GP is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware.  A
certified copy of the Articles of Incorporation and bylaws of GP are attached
hereto as Schedule 2.1.  GP has the power and is duly authorized, qualified,
franchised, and licensed under all applicable laws, regulations, ordinances, and
orders of public authorities to own all of its properties and assets and to
carry on its business in all material respects as it is now being conducted,
including qualification to do business as a foreign corporation in jurisdictions
in which the character and location of the assets owned by it or the nature of
the business transacted by it requires qualification.  The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated by this Agreement (“Transactions”) in accordance with the terms
hereof will not, violate any provision of GP’s organizational documents.  GP has
taken all action required by laws, its articles of incorporation, certificate of
business registration, or otherwise to authorize the execution and delivery of
this Agreement. GP has full power, authority, and legal right and has taken or
will take all action required by law, its Certificate of Incorporation, and
otherwise to consummate the Transactions.  GP shall receive a certificate of
good standing from the Secretary of State of the State of Delaware, dated as of
a date within ten days prior to the Closing Date certifying that GP is in good
standing as a corporation in the State of Delaware.


2.2           Capitalization of Elevated Throne.  Elevated Throne has a total of
50,000 issued and outstanding shares of common stock, each of which is legally
issued, fully paid, and non-assessable.  All such shares of Elevated Throne
common stock are held of record by the GP.  Elevated Throne has no other capital
stock, warrants, options, or other securities convertible into shares of
Elevated Throne capital stock, outstanding other than the Elevated Throne common
stock.  Also, Elevated Throne has neither effected, nor fixed any record date
with respect to, any stock split, stock dividend, reverse stock split,
recapitalization, or similar change in Elevated Throne's Common Stock between
June 30, 2009 and the date of this Agreement and the Closing Date.


2.3           Taxes.


(a)           GP has filed and has caused Elevated Throne to file all Federal,
state and local tax returns required to be filed by it from its respective
inception to the date hereof and the Closing Date.  All such returns are
complete and accurate in all material respects.


Page 3 of 11

--------------------------------------------------------------------------------


 
(b)           As of the date hereof and as of the Closing Date, GP and Elevated
Throne have no liabilities with respect to the payment of Federal, state,
county, local, or other taxes, including any deficiencies, interest, or
penalties (collectively "Taxes"), except for taxes accrued but not yet due and
payable, for which GP or Elevated Throne may be liable in its own right or as a
transferee of the assets of, or as a successor to, any other corporation or
entity.


(c)           As of the date hereof and as of the Closing Date, no deficiency
for any Taxes has been proposed, asserted or assessed against GP or Elevated
Throne.  There has been no Tax audit, nor has there been any notice to GP or
Elevated Throne by any taxing authority regarding any such Tax audit, or, to the
knowledge of GP or Elevated Throne, is any such Tax audit threatened with regard
to any Taxes or GP or Elevated Throne tax returns.  GP and Elevated Throne do
not expect the assessment of any additional Taxes on GP or Elevated Throne for
any period prior to the date hereof and has no knowledge of any unresolved
questions concerning the liability for Taxes of GP or Elevated Throne.


(d)           The books and records, financial and otherwise, of GP and Elevated
Throne are and as of the Closing Date shall in all material respects complete
and correct and have been maintained in accordance with good business and
accounting practices.


2.4           Information.  The information concerning GP and Elevated Throne
set forth in this Agreement and the schedules hereto is and will be complete and
accurate in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact required to make the statements
made, in light of the circumstances under which they were made, not misleading
as of the date hereof and as of the Closing Date.


2.5           Absence of Certain Changes or Events.  Except as set forth in this
Agreement or the schedules hereto, since June 30, 2009, there has not been (i)
any material adverse change in the business, operations, financial condition, or
prospects of GP or Elevated Throne; or (ii) any damage, destruction, or loss to
GP or Elevated Throne (whether or not covered by insurance) materially and
adversely affecting the business, operations, financial condition, or prospects
of GP or Elevated Throne;


2.6           Litigation and Proceedings.  As of the date hereof and as of the
Closing Date, there are no actions, suits, proceedings, or investigations
pending or, to the knowledge of GP or Elevated Throne, threatened by or against
GP or Elevated Throne, or affecting GP or Elevated Throne, or its properties, at
law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind.


2.7           No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the Transactions will not result in the breach
of any term or provision of, or constitute an event of default under, any
material indenture, mortgage, deed of trust, or other material contract,
agreement, or instrument to which GP or Elevated Throne is a party or to which
any of its properties or operations are subject.


2.8           Compliance With Laws and Regulations.  To the best of its
knowledge, GP has complied and has caused Elevated Throne to comply with all
applicable statutes and regulations of any Federal, state, or other applicable
governmental entity or agency thereof, except to the extent that noncompliance
would not materially and adversely affect the business, operations, financial
condition, or prospects of GP or Elevated Throne or except to the extent that
noncompliance would not result in the incurrence of any material liability.
 
Page 4 of 11

--------------------------------------------------------------------------------


 
2.9           Approval of Agreement.  The board of directors of GP (the “GP
Board”) has authorized the execution and delivery of this Agreement by GP and
has approved the Transaction.  Copies of said consent resolutions are attached
hereto as Schedule 2.9.


2.10           Title and Related Matters.  As of the date hereof and as of the
Closing Date, GP and Elevated Throne each has and shall have good and marketable
title to all of its properties, interest in properties, and assets, real and
personal, (except properties, interest in properties, and assets sold or
otherwise disposed of in the ordinary course of business), free and clear of all
liens, pledges, charges, or encumbrances except.


2.11           Brokers.  GP has not entered into any contract with any person,
firm or other entity that would obligate GP or Elevated Throne or ONE to pay any
commission, brokerage or finders’ fee in connection with the Transaction.


2.12           Full Disclosure. There is no fact actually known to GP that would
reasonably be expected to materially and adversely affect the ability of GP to
perform its obligations pursuant to this Agreement.
 


ARTICLE III
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF ONE


As an inducement to, and to obtain the reliance of GP, ONE represents and
warrants as follows:


3.1           Organization.  ONE is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Florida. A
certified copy of the Articles of Incorporation and bylaws of ONE are attached
hereto as Schedule 3.1.  ONE has the power and is duly authorized, qualified,
franchised, and licensed under all applicable laws, regulations, ordinances, and
orders of public authorities to own all of its properties and assets and to
carry on its business in all material respects as it is now being conducted,
including qualification to do business as a foreign corporation in jurisdictions
in which the character and location of the assets owned by it or the nature of
the business transacted by it requires qualification.  The execution and
delivery of this Agreement does not, and the consummation of the Transactions in
accordance with the terms hereof will not, violate any provision of ONE’s
organizational documents.  ONE has taken all action required by laws, its
articles of incorporation, certificate of business registration, or otherwise to
authorize the execution and delivery of this Agreement. ONE has full power,
authority, and legal right and has taken or will take all action required by
law, its Certificate of Incorporation, and otherwise to consummate the
Transactions.  ONE shall receive a certificate of good standing from the
Secretary of State of the State of Florida, dated as of a date within ten days
prior to the Closing Date certifying that ONE is in good standing as a
corporation in the State of Florida.


3.2           Information.  The information concerning ONE set forth in this
Agreement and the schedules hereto is and will be complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading as of the date
hereof and as of the Closing Date.


3.3           No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the Transaction will not result in the breach
of any term or provision of, or constitute an event of default under, any
material indenture, mortgage, deed of trust, or other material contract,
agreement, or instrument to which ONE is a party or to which any of its
properties or operations are subject.


Page 5 of 11

--------------------------------------------------------------------------------


 
3.4           Compliance With Laws and Regulations.  To the best of its
knowledge, ONE has complied with all applicable statutes and regulations of any
Federal, state, or other applicable governmental entity or agency thereof,
except to the extent that noncompliance would not materially and adversely
affect the business, operations, financial condition, or prospects of ONE or
except to the extent that noncompliance would not result in the incurrence of
any material liability.
 
3.5           Approval of Agreement.  The board of directors of ONE (the “ONE
Board”) has authorized the execution and delivery of this Agreement by ONE and
has approved the Transaction.  Copies of said consent resolutions are attached
hereto as Schedule 3.5.


3.6           Brokers.  ONE has not entered into any contract with any person,
firm or other entity that would obligate ONE or ONE to pay any commission,
brokerage or finders’ fee in connection with the Transaction.


3.7           Full Disclosure. There is no fact actually known to ONE that would
reasonably be expected to materially and adversely affect the ability of ONE to
perform its obligations pursuant to this Agreement.


ARTICLE IV
INDEMNIFICATION


4.1           Indemnification.


(a)           GP hereby agrees to indemnify ONE and each of its officers and
directors from and against any loss, liability, claim, damage, or expense
(including, but not limited to, any and all expense whatsoever reasonably
incurred in investigating, preparing, or defending against any litigation,
commenced or threatened, or any claim whatsoever), to which it or they may
become subject arising out of or based upon any breach by GP of any of its
representations, warranties, or covenants as set forth in this Agreement.


(b)           ONE hereby agrees to indemnify GP and each of its officers and
directors from and against any loss, liability, claim, damage, or expense
(including, but not limited to, any and all expense whatsoever reasonably
incurred in investigating, preparing, or defending against any litigation,
commenced or threatened, or any claim whatsoever), to which it or they may
become subject arising out of or based on breach by ONE of any of its
representations, warranties, or covenants as set forth in this Agreement.




ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF ONE


The obligations of ONE under this Agreement are subject to the satisfaction, at
or before the Closing, of the following conditions:


5.1           Accuracy of Representations; Performance.  The representations and
warranties made by GP in this Agreement were true when made and shall be true as
of the Closing Date (except for changes therein permitted by this Agreement)
with the same force and effect as if such representations and warranties were
made at and as of the Closing Date, and GP shall have performed and complied
with all covenants and conditions required by this Agreement to be performed or
complied with by GP prior to or at the Closing.


Page 6 of 11

--------------------------------------------------------------------------------


 
5.2           Officer’s Certificate.  ONE shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of GP
confirming that the conditions set forth in Section 5.1 have been satisfied.


5.3           No Material Adverse Change.  Prior to the Closing Date, there
shall not have occurred any material adverse change in the business, operations,
financial condition, or prospects of GP or Elevated Throne, nor shall any event
have occurred which, with the lapse of time or the giving of notice, may cause
or create any material adverse change in the business, operations, financial
condition, or prospects of GP or Elevated Throne.


5.4           Good Standing.  ONE shall have received a certificate of good
standing from the (i) Secretary of State of the State of Delaware, dated as of a
date within ten days prior to the Closing Date certifying that GP is in good
standing as a corporation in the State of Delaware and (ii) the appropriate
authority in the British Virgin Islands, dated as of a date within ten days
prior to the Closing Date certifying that Elevated Throne is in good standing as
a corporation in the British Virgin Islands.


5.5           Other Items.


(a)           ONE shall have received such further documents, certificates, or
instruments relating to the Transactions as ONE may reasonably request.


(b)           ONE shall have completed, and shall be satisfied with, in its sole
discretion, its due diligence review of GP.


(c)           The Transactions shall have been approved by the GP Board of
Directors.


(d)           Any necessary third-party consents shall be obtained prior to
Closing.




ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF GP


The obligations of GP under this Agreement are subject to the satisfaction, at
or before the Closing, of the following conditions:


6.1           Accuracy of Representations; Performance.  The representations and
warranties made by ONE in this Agreement were true when made and shall be true
as of the Closing Date (except for changes therein permitted by this Agreement)
with the same force and effect as if such representations and warranties were
made at and as of the Closing Date, and ONE shall have performed and complied
with all covenants and conditions required by this Agreement to be performed or
complied with by ONE prior to or at the Closing.


6.2           Officer’s Certificate.  GP shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
ONE confirming that the conditions set forth in Section 6.1 have been satisfied.


6.3           No Material Adverse Change.  Prior to the Closing Date, there
shall not have occurred any material adverse change in the business, operations,
financial condition, or prospects of ONE nor shall any event have occurred
which, with the lapse of time or the giving of notice, may cause or create any
material adverse change in the business, operations, financial condition, or
prospects of ONE.


Page 7 of 11

--------------------------------------------------------------------------------


 
6.4           Good Standing.  GP shall have received a certificate of good
standing from the Secretary of State of the State of Delaware, dated as of a
date within ten days prior to the Closing Date certifying that ONE is in good
standing as a corporation in the State of Delaware.


6.5           Other Items.


(a)           GP shall have received such further documents, certificates, or
instruments relating to the Transactions as GP may reasonably request


(b)           GP shall have completed, and shall be satisfied with, in its sole
discretion, its due diligence review of ONE.


(b)           The Transactions shall have been approved by ONE's Board of
Directors.




ARTICLE VII
TERMINATION


7.1           Termination.  (a)     This Agreement may be terminated by either
the GP Board or the ONE Board at any time prior to the Closing Date if: (i)
there shall be any actual or threatened action or proceeding before any court or
any governmental body which shall seek to restrain, prohibit, or invalidate the
Transaction and which, in the judgment of such Board of Directors, made in good
faith and based on the advice of its legal counsel, makes it inadvisable to
proceed with the exchange contemplated by this Agreement; or (ii) the
Transaction is  disapproved by any regulatory authority whose approval is
required to consummate such Transactions or in the judgment of such Board of
Directors, made in good faith and based on the advice of counsel, there is
substantial likelihood that any such approval will not be obtained or will be
obtained only on a condition or conditions which would be unduly burdensome,
making it inadvisable to proceed with the exchange. In the event of termination
pursuant to this paragraph (a) of Section 7.1, no obligation, right, or
liability shall arise hereunder.


        (b)     This Agreement may be terminated at any time prior to the
Closing by action of the ONE Board if GP shall fail to comply in any material
respect with any of its covenants or agreements contained in this Agreement or
if any of the representations or warranties of GP contained herein shall be
inaccurate in any material respect, and, in either case if such failure is
reasonably subject to cure, it remains uncured for seven days after notice of
such failure is provided to GP. If this Agreement is terminated pursuant to this
paragraph (b) of Section 7.1, this Agreement shall be of no further force or
effect, and no obligation, right, or liability shall arise hereunder.


        (c)     This Agreement may be terminated at any time prior to the
Closing by action of the GP Board if ONE shall fail to comply in any material
respect with any of its covenants or agreements contained in this Agreement or
if any of the representations or warranties of ONE contained herein shall be
inaccurate in any material respect, and, in either case if such failure is
reasonably subject to cure, it remains uncured for seven days after notice of
such failure is provided to ONE.  If this Agreement is terminated pursuant to
this paragraph (c) of Section 7.1, this Agreement shall be of no further force
or effect, and no obligation, right, or liability shall arise hereunder.
 
Page 8 of 11

--------------------------------------------------------------------------------




ARTICLE VIII
MISCELLANEOUS


8.1           Governing Law.  This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the State of Florida, without
regard to its choice of law principles.


8.2           Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if personally delivered to it or
sent by registered mail or certified mail, postage prepaid, or by prepaid
telegram and any such notice or communication shall be deemed to have been given
as of the date so delivered, mailed, or telegraphed.


8.3           Expenses.  Except as otherwise set forth herein, each Party shall
bear its own costs and expenses associated with the Transactions contemplated by
this Agreement.


8.4           Schedules; Knowledge.  Each Party is presumed to have full
knowledge of all information set forth in the other Party’s schedules delivered
pursuant to this Agreement.


8.5           Third Party Beneficiaries.  This contract is solely between ONE
and GP and, except as specifically provided, no director, officer, stockholder,
employee, agent, independent contractor, or any other person or entity shall be
deemed to be a third party beneficiary of this Agreement.


8.6           Entire Agreement.  This Agreement represents the entire agreement
between the Parties relating to the Transaction. There are no other courses of
dealing, understandings, agreements, representations, or warranties, written or
oral, except as set forth herein.


8.7           Survival.  The representations and warranties of the respective
Parties shall survive the Closing Date and the consummation of the Transactions.


8.8           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
taken together will be deemed to constitute one and the same instrument,
notwithstanding that all parties are not signatory to the same counterpart.  The
exchange of copies of this Agreement and of signature pages by electronic mail
or facsimile transmission shall constitute effective execution and delivery of
this Agreement as to the parties and may be used in lieu of the original
Agreement for all purposes.  Signatures of the parties transmitted by electronic
mail or facsimile shall be deemed to be their original signatures for all
purposes.


8.9           Amendment or Waiver.  Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any Party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
be amended by a writing signed by all Parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance hereof may be extended by a writing signed by
the Party or Parties for whose benefit the provision is intended.


8.10           Further Assurances.  Each Party to this Agreement shall take all
such actions reasonably necessary to effectuate the terms and conditions of this
Agreement and the Transactions set forth herein.


8.11           Assignment.  Subject to any provisions herein to the contrary,
this Agreement shall inure to the benefit of and be binding upon the Parties
hereto and their respective legal representatives, successors and assigns;
provided, however, that no Party may assign this Agreement without the prior
written consent of the other Parties.


Page 9 of 11

--------------------------------------------------------------------------------


 
8.12           Severability.  In the event any provision of this Agreement is
held to be invalid, illegal or unenforceable for any reason and in any respect,
such invalidity, illegality, or unenforceability shall in no event affect,
prejudice or disturb the validity of the remainder of this Agreement, which
shall remain in full force and effect, enforceable in accordance with its terms.


[THE EXECUTIONS ARE ON THE FOLLOWING SIGNATURE PAGE]
 
[THE REMAINDER OF THIS PAGE IS BLANK]


Page 10 of 11

--------------------------------------------------------------------------------


 
SIGNATURE PAGE OF THAT CERTAIN OPTION AGREEMENT ENTERED INTO AS OF APRIL 14,
2010, BY AND BETWEEN ONE BIO, CORP. AND
GREEN PLANET BIOENGINEERING CO., LTD.




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first above-written.
 

  ONE BIO, CORP.  
 
By:
/s/ Marius Silvasan       Marius Silvasan, CEO  

 
 
 

 
GREEN PLANET BIOENGINEERING CO., LTD.
 
 
By:
/s/ Min Zhao       Min Zhao, CEO  

 
 

 
 
Page 11 of 11